        3:14-cv-00224-JMC       Date Filed 01/19/21      Entry Number 71        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

United States of America, ex rel Lynda    )
Glasser, Amanda Sauls, and Kim Swartz,    )          Civil Action No.: 3:14-cv-00224-JMC
and Lynda Glasser, Amanda Sauls, and      )
Kim Swartz, Relators,                     )
                                          )                ORDER AND OPINION
                                          )
                      Plaintiffs,         )
                                          )
               v.                         )
                                          )
Boykin Contracting Inc., Boykin           )
Contracting Group Inc., Boykin            )
Contracting Group JV L.L.C., Boykin       )
Glass and Glazing Inc., Tory J. G. Brock, )
Thomas E. Brock, Sr., Cory J’Ron Adams, )
Jerry Eddins, and Other Unidentified      )
Entities,                                 )
                                          )
                      Defendants.         )
____________________________________)

         Currently before the court is Plaintiff-Relators’1 Motion for Voluntary Dismissal. (ECF

No. 68.) Plaintiff-Relators assert that the Government has consented to dismissing the case without

prejudice. (Id. at 2.) No Defendant has filed a Response to the pending Motion. For the following

reasons, the court GRANTS the Motion for Voluntary Dismissal and dismisses the case without

prejudice. (ECF No. 68.)

             I.      RELEVANT FACTUAL AND PROCEDURAL BACKRGOUND

         Plaintiff-Relators brought this action on behalf of themselves and the Government under

the False Claims Act (“FCA”) against Defendants. (ECF No. 1.) Defendants purportedly created

several companies and fraudulently claimed that such companies were qualified under certain




1
    “Plaintiff-Relators” include Lynda Glasser, Amanda Sauls, and Kim Swartz.



                                                1
         3:14-cv-00224-JMC        Date Filed 01/19/21      Entry Number 71        Page 2 of 3




federal programs to “gain access to federal contracts and submit[] claims for payments on those

contracts[.]” (Id. at 3.) The instant action led to a settlement with Defendant Eddins. (ECF No. 62

at 2.)

         Subsequently, Plaintiff-Relators filed the instant Motion. Plaintiff-Relators state that “[a]

settlement was reached with Defendant Jerry Eddins. The United States has completed its

investigation and does not intend to proceed with the action against any of the remaining

[D]efendants. [Plaintiff-]Relators . . . desire to voluntarily dismiss this case.” (ECF No. 68 at 1-2.)

Additionally, “the [G]overnment consents to dismissal on the condition it is without prejudice to

the United States.” (Id. at 2.)

                                      II.     LEGAL STANDARD

         Rule 41(a) governs voluntary dismissals of federal actions. Under Rule 41(a)(1), a plaintiff

may voluntarily dismiss an action without a court order by filing (1) a notice of dismissal before

the opposing party has filed an answer or summary judgment motion or (2) a stipulation of

dismissal signed by all parties that have appeared. Pertinent to this case, Rule 41(a)(2) provides

that in any other circumstance, “an action may be dismissed at the plaintiff's request only by court

order, on terms that the court considers proper.” “The primary force of [Rule] 41(a)(2) is to

empower district courts to exercise discretion over voluntary dismissals.” GO Computer, Inc. v.

Microsoft Corp., 508 F.3d 170, 177 (4th Cir. 2007). The Fourth Circuit would review a district

court’s decision to grant a Rule 41(a)(2) motion accordingly. See Ellett Bros., Inc. v. U.S. Fidelity

& Guar. Co., 275 F.3d 384, 388 (4th Cir. 2001) (noting that abuse of discretion standard of review

applies). The underlying “purpose of Rule 41(a)(2) is freely to allow voluntary dismissals unless

the parties will be unfairly prejudiced,” Davis v. USX Corp., 819 F.2d 1270, 1273 (4th Cir. 1987);

thus, a district court should grant a Rule 41(a)(2) motion “absent plain legal prejudice to the




                                                   2
      3:14-cv-00224-JMC          Date Filed 01/19/21      Entry Number 71         Page 3 of 3




defendant,” Ellett Bros., 275 F.3d at 388; Bridge Oil, Ltd. v. Green Pac. A/S, 321 F. App'x 244,

245 (4th Cir. 2008).

      When determining whether a Rule 41(a)(2) motion should be appropriately granted, the

court should consider the following non-exclusive factors: “(1) the opposing party’s effort and

expense in preparing for trial; (2) excessive delay or lack of diligence on the part of the movant;

(3) insufficient explanation of the need for a dismissal; and (4) the present stage of the litigation,

i.e., whether a motion for summary judgment is pending.” See Vosburgh v. Indemnity Ins. Co. of

North America, 217 F.R.D. 384, 386 (S.D.W. Va. Sept. 12, 2003).

                                          III.    ANALYSIS

       Here, after carefully considering the above factors and the whole record, the court finds

voluntary dismissal without prejudice is appropriate at this time, primarily due to the movants’

stated need for dismissal. Specifically, the Government concluded its investigation, reached a

settlement with one Defendant, and does not intend to proceed against any other Defendant at this

time. Furthermore, there does not appear to be any excessive delay or lack of due diligence by the

movants. The court accordingly grants the Motion for Voluntary Dismissal. (ECF No. 68.)

                                        IV.      CONCLUSION

       For the foregoing reasons, the court GRANTS the Motion for Voluntary Dismissal and

dismisses the case without prejudice. (ECF No. 68.)

IT IS SO ORDERED.




                                                      United States District Judge
January 19, 2021
Columbia, South Carolina




                                                  3
